Citation Nr: 0946544	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  04-15 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability to include posttraumatic stress 
disorder with depression.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.  The Veteran has since moved to Pennsylvania and his 
claims folder is serviced by the RO in Philadelphia.

The Board first considered this appeal in July 2006 and 
determined that additional development of the record was 
required.  Consequently, the matter was remanded and the 
Veteran was notified of the need for additional information 
to obtain private records.  The Veteran advised VA in August 
2007 that he would not be providing any additional 
information and demanded that a decision be made on the 
record.  VA obtained additional records from VA facilities, 
but was unable to seek private records surrounding alleged 
stressful incidents as the Veteran would not cooperate with 
its attempts.  Accordingly, the Board finds that VA has 
substantially complied with the Board's July 2006 remand 
orders and the appeal is now properly returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  To the extent possible, VA has obtained all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal.

2.  The Veteran is not diagnosed as having a psychiatric 
disability due to an experience in his military service nor 
one that began during his period of active service or within 
one year of his discharge from active duty in 1972.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include posttraumatic 
stress disorder and depression, was not incurred in, 
aggravated by or presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2003 and August 2007, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Notice of the five elements of a service-
connection claim was provided in the August 2007 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was readjudicated in a June 2009 Supplemental Statement 
of the Case.  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, the 
Veteran advised VA in August 2007 that he did not have any 
additional information to provide or identify and was adamant 
about his desire to have a decision made on the record.  As 
noted above, the Veteran was specifically asked to provide 
additional information and to give his permission to VA to 
obtain private records surrounding alleged stressful 
incidents but he chose not to cooperate in those efforts.

The Board notes that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet.App. 480, 483 
(1992).  Considering that the Veteran has elected to provide 
no more assistance in obtaining private records, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  As such, 
the Board will now turn to the merits of the Veteran's claim.

The Veteran asserts that he developed a psychiatric 
disability during his period of active service as his work in 
intelligence as an interpreter and translator was very 
stressful.  He specifically requested service connection for 
post-traumatic stress disorder with depression, but the Board 
has considered the Veteran's claim to encompass the variously 
diagnosed psychiatric disabilities of record as VA has a 
policy of liberally construing claims and the Veteran cannot 
be held to a standard of having the medical knowledge to 
limit his claim to only the diagnosis of post-traumatic 
stress disorder.  See Clemons v. Shinseki,  23 Vet. App. 1 
(2009) (VA must consider a claim for any mental disability 
that may reasonably be encompassed by factors such as the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.)

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under 38 C.F.R. 
§ 3.303(b), an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was 
"noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, 
in certain circumstances lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection).

Service connection for posttraumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

Service connection for a psychosis may also be awarded on a 
presumptive basis under 38 C.F.R. § 3.307(a)(3) if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as the Veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the Veteran was 
discharged from service in April 1972, the evidence must show 
that a chronic psychosis manifest to a degree of ten percent 
by April 1973 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

The Veteran does not contend that he participated in combat 
during service or that he was treated for a psychiatric 
disability during service.  He stated in his April 2004 VA 
Form 9 that he did not report several traumatic incidents 
when he was assaulted during service because of his work in 
intelligence and fear of losing his clearance.  Consistent 
with his assertions, his personnel records do not reflect 
any decorations for combat service and his service treatment 
records do not show any complaints of or treatment for 
psychiatric complaints.  The record does reflect, however, 
that the Veteran was presented with the Good Conduct Medal 
in 1972 for his exemplary behavior, efficiency and fidelity 
throughout the entirety of his service.

A review of the record reveals that the Veteran began 
consuming alcohol as a teenager and was arrested in 
September 1968 and May 1969 for drunk and disorderly 
conduct.  On both occasions, he was jailed overnight and 
ordered to pay a fine.  His military recruiting record 
includes a statement from the Pittston, Pennsylvania, Chief 
of Police dated in July 1969 that, "We would like to see 
the Service get this boy and try to make a man out of him as 
he has been a public nuisance for a while in the City of 
Pittston."  

The Veteran underwent a service entrance physical and 
reported no psychiatric problems in May 1969.  He began 
active duty service in July 1969 and underwent training to 
be an interrogator and translator.  There is no evidence in 
the record of difficulties with his job, but his treatment 
records show that he was in a "scuffle" in November of 
1970 and treated for a black eye.  He had a separation 
examination in March 1972; there were no psychiatric 
difficulties reported and no psychiatric disability was 
found.  The Veteran was discharged the following month and 
did not seek psychiatric treatment for many years.

The Veteran submitted his original application for VA 
compensation benefits in 1987 and did not mention having a 
psychiatric disability during service or as a consequence of 
service.  The first evidence of a psychiatric 
hospitalization is dated in December 1994 when he sought 
detoxification from alcohol.  He was found to have a 
dysthymic disorder and anxiety with obsessive thinking at 
that time.  The Veteran has since been through numerous 
alcohol rehabilitation programs.

The Veteran was hospitalized in August 1999 due to alcohol 
dependence, benzodiazepine dependence and alcohol-induced 
depression.  He has presented at VA medical facilities 
periodically since that time demanding to be admitted in 
order to detox from alcohol and benzodiazepine that he 
obtains from Mexico.  The Veteran relates on each occasion 
that he began drinking as a teen in response to abusive 
treatment by his father.  He has not provided any 
information regarding stressful events during service, 
having an increase in symptoms during service or in any way 
suggesting that his alcoholism, compulsive behavior and/or 
depression are results of military service.  VA treatment 
records do not include diagnoses of posttraumatic stress 
disorder or any other psychiatric disorder due to service.

In April 2001, the Veteran submitted his application for VA 
nonservice-connected pension benefits.  In July 2001, he 
underwent evaluation by a private social worker who did not 
have access to his service records or VA treatment records.  
She determined that the Veteran was an accurate historian 
and based her opinions on his relating that he was 
personable and well-adjusted prior to service with 
confidence in his goals and direction whereas he had became 
discouraged and paranoid because of his work in 
intelligence.  The Veteran also reported having low self-
esteem and an aimless existence as a result of his time in 
uniform.  Consequently, the social worker diagnosed 
posttraumatic stress disorder, major depressive disorder, 
social phobias, obsessive-compulsive disorder and alcohol 
dependence and opined that the Veteran experienced 
significant anxious reactions from the psychological 
pressures of his work in intelligence as well as survivor's 
guilt over having lost friends who served in Vietnam.  The 
social worker also stated that the Veteran experienced 
personality changes as a result of his service.

The Veteran underwent VA examination in November 2001 with a 
psychiatrist who reviewed the claims folder, including 
treatment records and service records.  He related being 
criticized by his father and a military superior, starting 
to consume alcohol at the age of seventeen, and feeling like 
his father treated his sister very differently.  The 
examiner noted that the Veteran did not provide any 
information on an event that would be considered a stressor 
as required for a diagnosis of posttraumatic stress disorder 
but he did report that his anxiety began during service.  
Axis I diagnoses were alcohol abuse, major depressive 
disorder and generalized anxiety disorder; an Axis II 
diagnosis of obsessive-compulsive personality disorder was 
also rendered.  The examiner opined that the Veteran's 
problems most likely began in the formative years of his 
childhood up until the age of seventeen when he began 
consuming alcohol.  It was specifically noted that the 
Veteran's relationship with his father caused structural 
damage to his personality that caused him to be a self-
critical, non-functional substance abuser.  The examiner 
reiterated that there was no stressor upon which to 
predicate a diagnosis of posttraumatic stress disorder, not 
even a specific event with his father.

In May 2009, the Veteran underwent another VA examination by 
a staff psychiatrist in behavioral services.  It was noted 
that the Veteran had been treated for seven years through 
the VA medical system with psychotropic medications for a 
bipolar disorder designated as bipolar II.  The Veteran 
related that he had never been happy, even before service, 
and had had difficulty holding a job for many years due to 
his alcoholism.  He complained of starting to drink at the 
age of seventeen, increasing his alcohol intake during 
service and becoming even worse after service.  The Veteran 
described himself as a binge drinker, with the binges 
lasting for months at a time.  He stated that he was 
assaulted twice during service but did not report them 
because they were alcohol-related incidents.  The examiner 
found that the Veteran certainly experienced stress as a 
translator in the Army, but that he did not meet the full 
criteria for a diagnosis of posttraumatic stress disorder.  
Axis I diagnoses of bipolar II disorder, alcohol dependence 
and benzodiazepine dependence were rendered along with the 
Axis II diagnosis of personality disorder not otherwise 
specified.

Given the evidence as outlined above, the Board finds that 
the most competent and credible evidence is the Veteran's 
treatment records and the VA examination reports that 
clearly outline an individual who had problems prior to his 
period of service as a result of his home life who developed 
alcoholism.  He did not experience a stressful event during 
service that would cause posttraumatic stress disorder and 
the one diagnosis of that disability is unsupported by the 
record.  Specifically, the social worker who rendered the 
diagnosis did not base her diagnoses or opinions upon 
accurate information as the record clearly shows that the 
Veteran experienced personality issues prior to service that 
caused him to be arrested and described as a "public 
nuisance" by his local police chief.  This is wholly 
inconsistent with the history as provided by the Veteran and 
the Board is not bound by a medical opinion based solely 
upon an unsubstantiated, let alone inaccurate, history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
Board finds that there is no competent diagnosis of 
posttraumatic stress disorder.  Absent such a diagnosis, 
there is no disability for which service connection may be 
granted.  As such, that aspect of the claim is denied.

Turning to the evidence surrounding the various other 
diagnoses of record, the Board finds that the Veteran's 
assertions are the only support for his claim.  Two VA 
psychiatrists have reviewed the records and determined that 
the Veteran does not have a psychiatric disability due to 
service.  The medical opinions of record are supported by 
rationale and deemed to be both competent and credible.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, 
the psychiatrist who examined the Veteran in 2001 outlined 
the Veteran's history of childhood anxiety and progressive 
alcoholism in determining that he experienced personality 
changes from events other than the anxiety described during 
service.  The psychiatrist who examined the Veteran in 2009 
stated that, based on limited exposure to stress during 
service, the Veteran's complaints of incidents in service 
did not rise to the level of causing posttraumatic stress 
disorder and that, therefore, posttraumatic stress disorder 
could not be diagnosed.  Thus, the Board finds that because 
the opinions are well-reasoned and are consistent with the 
contemporaneously recorded documents during and surrounding 
and veteran's service, including STRs, post service 
treatment records, and the local police chief's statements, 
they are accepted as both competent and credible.

There is no evidence of a diagnosed psychiatric disability, 
including a psychosis, within one year of discharge from 
active duty in 1972 and no competent medical evidence even 
showing that the Veteran's current difficulties began as a 
result of service.  The majority of the Veteran's 
psychiatric treatment concerns his childhood events and the 
alcoholism that began prior to service apparently as a 
result of his feeling inadequate in his father's eyes.  
While other psychiatric disorders were diagnosed years after 
service, the weight of the evidence, including the competent 
medical opinions of record, do not etiologically link any of 
these disorders with service, either directly, 
presumptively, or by aggravation.  Further, it is important 
to note that direct service connection may not be granted 
for a disability that was incurred as the result of abuse of 
alcohol or drugs.  See 38 C.F.R. § 3.301(a).  

The Veteran is certainly competent to testify as to symptoms 
such as being sad, anxious and discouraged which are non-
medical in nature, but he is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  His assertions that he became anxious during 
service because of his duties in the field of intelligence 
are credible, as are his statements that he has experienced 
anxiety since service, however, the weight of the expert 
medical opinion of record does not demonstrate that this was 
the result of or led to the development of a chronic acquired 
psychiatric disorder, either in service or thereafter.  
Because the diagnosed acquired psychiatric disabilities are 
first shown many years after the Veteran's discharge from 
service and the competent medical opinions specifically find 
that the diagnosed disabilities did not have their origin 
during service or as a consequence of service, service 
connection must be denied for an acquired psychiatric 
disorder.  Personality disorders, including obsessive-
compulsive personality disorder, are not diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes.  See 38 C.F.R. § 4.9.  Therefore, the 
claim on appeal is denied.





ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder and depression, is 
denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


